Case 1:20-cv-00132-KAM-CLP Document 16 Filed 03/31/21 Page 1 of 6 PageID #: 123



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------------------------- X

 JOE HAND PROMOTIONS, INC.,
                                                              ORDER
                                                            20-CV-132
                        Plaintiff,                         (KAM)(CLP)
       -against-

 PETER MILLER, et al.,

                        Defendant.

 -------------------------------------X

 MATSUMOTO, United States District Judge:

             On January 7, 2020, Joe Hand Promotions, Inc.

 (“Plaintiff”) commenced this action against Peter Miller,

 individually, and as officer, director, shareholder and/or

 principal of Goldmaker Inc., d/b/a Estelle Lounge (“Goldmaker”),

 and Goldmaker (collectively, “defendants”) alleging violations

 of the Federal Communications Act of 1934, 47 U.S.C. §§ 553,

 605, and copyright infringement in violation of the Copyright

 Act, 17 U.S.C. §101, et seq.       (ECF No. 1, Complaint.)

             On June 16, 2020, plaintiff moved for default judgment

 against all defendants.      (ECF No. 13, Motion for Default

 Judgment.)    On February 16, 2021, the court referred this matter

 to Chief Magistrate Judge Cheryl L. Pollak for a Report and

 Recommendation.     (See Order Referring Mot., 2/16/2021.)         On

 February 26, 2021, Judge Pollak issued a Report and

 Recommendation recommending that the court grant plaintiff’s
Case 1:20-cv-00132-KAM-CLP Document 16 Filed 03/31/21 Page 2 of 6 PageID #: 124



 motion for default judgment and award damages against

 defendants.    (See ECF No. 14, Report and Recommendation (“R&R”)

 at 22.)   The Report and Recommendation notified the parties of

 the right to file written objections within fourteen (14) days

 of receipt of the Report and Recommendation.          (R&R at 22.)    On

 March 15, 2021, a copy of Judge Pollak’s R&R was mailed to

 defendants.    By letter dated March 27, 2021, and filed on March

 29, 2021, Peter Miller objected to the R&R’s recommendation that

 judgment be entered.      (ECF No. 15, Objection to Report and

 Recommendations.)     Peter Miller, the pro se defendant may

 represent only himself and not a corporation.          Traguth v. Zuck,

 710 F.2d 90, 95 (2d Cir.1983); see also Enron Oil Corp. v.

 Diakuhara, 10 F.3d 90, 95 (2d Cir. 1993). Consequently, the

 court construes the objection to apply only to the recommended

 judgment against Defendant Miller and not Goldmaker.

    I.       Goldmaker

             No party has objected to the portions of the R&R

 concerning Goldmaker, and the time for doing so has passed.

 Additionally, this court finds that Goldmaker was properly

 served with the summons and complaint.         (ECF No. 8, Goldmaker

 Summons Returned Executed.)       A corporation may be served with

 process either by “following state law” or by “delivering a copy

 of the summons and of the complaint to an officer, a managing or



                                      2
Case 1:20-cv-00132-KAM-CLP Document 16 Filed 03/31/21 Page 3 of 6 PageID #: 125



 general agent, or any other agent authorized by appointment or

 by law to receive service of process.”         Fed. R. Civ. P. 4(h).

 New York law authorizes two methods of serving process on a

 corporation: either by serving the New York Secretary of State,

 who then forwards a copy to the address it has on file for the

 corporation, N.Y. Bus. Corp. Law § 306(b)(1), or by personally

 delivering the summons to an “officer, director, managing or

 general agent, or cashier or assistant cashier or to any other

 agent authorized by appointment or by law to receive service,”

 N.Y. C.P.L.R. § 311(a)(1).       Here, Goldmaker was properly served

 with process through the New York Secretary of State (ECF No. 8,

 Goldmaker Summons Returned Executed), and all subsequent motions

 and orders were mailed to the address of the corporation, 1824

 Avenue U in Brooklyn.      (See ECF No. 10, Certificate of Service;

 ECF No. 13, Motion for Default Judgment.)         Goldmaker has not

 appeared, opposed any of plaintiff’s motions, or defended

 against the claims in this action.

             When deciding whether to adopt a report and

 recommendation, a district court “may accept, reject, or modify,

 in whole or in part, the findings or recommendations made by the

 magistrate judge.”     28 U.S.C. § 636(b)(1).       Where no objections

 to the Report and Recommendation have been filed, the district

 court “need only satisfy itself that that there is no clear



                                      3
Case 1:20-cv-00132-KAM-CLP Document 16 Filed 03/31/21 Page 4 of 6 PageID #: 126



 error on the face of the record.”        Urena v. New York, 160 F.

 Supp. 2d 606, 609-10 (S.D.N.Y. 2001) (quoting Nelson v. Smith,

 618 F. Supp. 1186, 1189 (S.D.N.Y. 1985)).

             The Court has reviewed the record concerning the

 portions of the R&R to which no objection was made and, finding

 no clear error, adopts those portions of the R&R recommending

 that plaintiff’s motion for default judgment be granted against

 Goldmaker.    Plaintiff’s motion for default judgment against

 Goldmaker is granted.

   II.       Peter Miller

             Peter Miller’s unsworn letter contains an address at

 1824 Avenue U, Brooklyn, NY 11229, and requests that all

 documents to Mr. Miller be sent to that address.           (ECF No. 15,

 Objection to Report and Recommendations.)         Mr. Miller objects to

 the recommendation to grant plaintiff’s motion for default

 judgment, stating that “[the] complaint was not properly served”

 and that he has “never lived at 7401 Shore Blvd.”           (Id.)

 Plaintiff’s return of service on Mr. Miller states that he was

 served at 263 West End Avenue, Brooklyn, NY 11235 by delivering

 copies to a co-resident, Nina Vaskinia, at that address.            (ECF

 No. 9, Miller Summons Returned Executed.)         Mr. Miller also

 states that on August 15, 2019, he was living in the Goldmaker

 basement at 1824 Avenue U in Brooklyn.         (ECF No. 15, Objection



                                      4
Case 1:20-cv-00132-KAM-CLP Document 16 Filed 03/31/21 Page 5 of 6 PageID #: 127



 to Report and Recommendations.)        His letter also states that he

 “ordered the fight for himself so I can watch it,” and that

 there were two or three workers at the establishment at the

 time.   (Id.)   Miller also disputes the capacity of the

 establishment, claiming that it cannot accommodate 100 people.

 (Id.)

             Because there appears to be a dispute as to whether

 service of process was properly effectuated on Miller and other

 questions of fact, this court denies without prejudice

 plaintiff’s motion for default judgment as to Miller.

                                    CONCLUSION

             Upon a careful review of the record and Judge Pollak’s

 thorough, well-reasoned Report and Recommendation, the court

 affirms and adopts the Report and Recommendation as to

 Goldmaker.    The court denies without prejudice plaintiff’s

 motion for default judgment as to Miller.         The court orders Mr.

 Miller and the plaintiff to appear for a telephone conference at

 11:00 a.m. on Tuesday, April 6, 2021.         The parties shall dial

 into the conference by calling 1-888-684-8852 and entering the

 following access code: 1312089.        Plaintiff is ordered to serve a

 copy of this Order on both defendants and file a declaration of

 service no later than April 1, 2021.        The Clerk of Court shall

 enter judgment against Goldmaker Inc., d/b/a Estelle Lounge in



                                      5
Case 1:20-cv-00132-KAM-CLP Document 16 Filed 03/31/21 Page 6 of 6 PageID #: 128



 the amount of $7,375, and serve the judgment at 1824 Avenue U,

 Brooklyn, NY, and note service on the docket.

 SO ORDERED.
 Dated:   March 31, 2021
          Brooklyn, New York
                                          _______ _/s/
                                          Kiyo A. Matsumoto
                                          United States District Judge




                                      6
